DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
1.	The present Office Action is based upon the original patent application filed on September 29, 2020 as modified by the preliminary amendment also filed on October 26, 2021. Claims 21-35 are now pending in the present application and claims 1-20 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 21- 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Yuan et al U.S. Patent Pub. # US 2018/0083584 A1).
Regarding claim 21, Forey et al discloses a termination circuit  for receiving a signal from a communication channel (figures 1 and 5, a termination block 121; column 4, lines 6-12), the termination circuit comprising: an inductor network comprising a plurality of inductors (figure 5, from L0 to L5), the inductor network configured to receive the signal from the communication channel (column 4, lines 6-12, “Transmitting entity 110 sends data signal… to receiver section 120 via communication channels…The incoming signal (from the perspective of receiver section 120) is first processed by the input termination block 121”); a capacitor network comprising a plurality of capacitors connected to the inductor network (figure 5, CCT); a termination resistor connected to the inductor network (figure 5, R1 to R3,),  the termination resistor being configured to provide variable resistance and to adjust an impedance characteristic of the termination circuit (column 6, lines 21-26, “…resistors R2 and R2* are implemented using variable resistors that are responsive to control signals.”) ; and circuitry configured to output one or more control signals to at least one of the capacitor network and the termination resistor to vary at least one of the termination resistor(column  7, lines 53-62).
Forey et al does not explicitly disclose one or more of the plurality of capacitors being configured to provide a variable capacitance and the one or more of the plurality of capacitors to adjust a parameter of the signal received from the communication channel.
Yuan et al discloses a plurality of capacitors being configured to provide a variable capacitance and the one or more of the plurality of capacitors to adjust a parameter of the signal received from the communication channel (figure 4, a capacitor network 430, paragraphs 0035 and 0040, “…the peak gain of the amplifier 410 by controlling the number of capacitors C1 to Cn”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variable capacitance in receiver circuit of Yuan et al in to the receiver circuit of Forey et al in order to provide a flat frequency response over a desired frequency band as taught by Yuan et al paragraph 0027).

Regarding claim 22, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al further discloses wherein the parameter includes amplitude and wherein adjusting the parameter includes attenuating the amplitude of the signal (column 4, lines 16-24, “…input termination block 121 provides signal attenuation to handle a wide range of channels. For example, if the channel is clean and short (e.g., small signal attenuation attributed to channel loss), signal amplitude at the input termination block 121 could be undesirably high and compromise linearity of receiver section 120. By providing attenuation when needed, input termination block 121 helps maintain linearity of receiver section 120.”)

Regarding claim 23, Forey et al in view of Yuan et al discloses the apparatus of claim 22. Forey et al discloses wherein adjusting the parameter includes attenuating the amplitude by an attenuation factor, the circuitry varying the at least one of the termination resistor and the one or more of the plurality of capacitors based on the attenuation factor (column, 6 lines 59-62).

Regarding claim 24, Forey et al in view of Yuan et al discloses the apparatus of claim 22. Forey et al further discloses wherein adjusting the parameter includes attenuating the amplitude to a predetermined level by the circuitry by varying the at least one of the termination resistor and the one or more of the plurality of capacitors to reduce reflection of the signal across a bandwidth of the communication channel (column 4, lines 6-16 and lines 59-62). 

Regarding claim 25, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al further discloses wherein the circuitry is configured to adjust the parameter of the signal received from the communication channel in response to the communication channel being a low-loss communication channel (column 4, lines 16-24).

Regarding claim 26, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al discloses wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the at least one of the termination resistor (column 1, lines 63-66). Forey et al does not explicitly discloses wherein the circuitry comprises an analog to digital converter configured to generate a digital code based on an output of the capacitor network, wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the at least the one or more of the plurality of capacitors based on the digital code.
Yuan et al discloses a receiver circuitry comprises an analog to digital converter configured to generate a digital code based on an output of the capacitor network (paragraphs 0067-0068 and 0087), wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the at least one of the termination resistor and the one or more of the plurality of capacitors based on the digital code (paragraphs 0067-0068).

Regarding claim 30, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al discloses wherein the termination circuit is configured to increase a linearity of the receiver across a target frequency range by adjusting the parameter of the signal (column 2, lines 59-67 and column 4, lines 16-24).

3.	Claims 27-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Yuan et al (U.S. Patent Pub. # US 2018/0083584 A1) further in view of Jiang (U.S. Patent Pub. # US 2014/0016683 A1).
Regarding claim 27, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al in view of Yuan et al does not disclose wherein: wherein: the plurality of inductors includes a pair of inductors connected to each other in series at a node; the termination resistor is connected to one of the inductors; and the plurality of capacitors includes a pair of capacitors connected across the node and the termination resistor.
Jiang discloses a plurality of inductors includes a pair of inductors connected to each other in series at a node (figures 1A and 2, inductive elements 104/204 and 108/208; paragraphs 0021 and 0027); a termination resistor is connected to one of the inductors (figures 1A and 2, a resistive element 114/214; paragraphs 0023 and 0027); and the plurality of capacitors includes a pair of capacitors connected across the node and the termination resistor (figure 2, capacitors 220; paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the impedance matching arrangement in the receiver circuit of Jiang into the receiver of Forey et al in view of Yuan et al by design preference in order to reduce an impedance mismatch between a receiver interface and a transmission and to reduce the return loss of the signal received at the receiver interface (Jiang, paragraph 0015).

Regarding claim 28, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al in view of Yuan et al does not disclose wherein: the plurality of inductors includes first and second inductors connected to each other in series at a first node, the first inductor receiving the signal from the communication channel; the termination resistor is connected to the second inductor; and the plurality of capacitors includes first and second capacitors connected across the first node and the termination resistor and connected to each other at a second node to output the signal with the adjusted parameter.
Jiang discloses a plurality of inductors includes first and second inductors connected to each other in series at a first node(see figure 2, the inductive elements 204 and 208; paragraph 0027), the first inductor receiving the signal from the communication channel (figure 2, the inductive element 204; paragraph 0020); the termination resistor is connected to the second inductor(see figures 1A and 2, the resistive element 114/214; paragraphs 0023 and  0027); and the plurality of capacitors includes first and second capacitors connected across the first node and the termination resistor and connected to each other at a second node to output the signal with the adjusted parameter (figure 2, capacitors 220; paragraph 0028).

Regarding claim 29, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al in view of Yuan et al does not disclose the termination circuit further comprising a third capacitor connected across the first and second inductors.
Jiang discloses termination circuit comprising a third capacitor connected across the first and second inductors (figures 1A and 2, a capacitive element 116/216; paragraphs 0022 and 0027).

Regarding claim 33, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al in view of Yuan et al does not disclose wherein the plurality of inductors includes a pair of inductors that are coupled to each other to form a matched pair of inductors. 
Jiang discloses the plurality of inductors includes a pair of inductors that are coupled to each other to form a matched pair of inductors (figure 2, the inductive elements 204 and 208; paragraph 0027).

4.	Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Yuan et al (U.S. Patent Pub. # US 2018/0083584 A1) further in view of Mostov et al (U.S. Patent # US 6,965,655 B1).
Regarding claim 31, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Yuan et al discloses a receiver comprising: a signal processing circuit coupled to an output of the capacitor network of the termination circuit, the output being attenuated by the termination circuit due to the adjusted parameter of the signal (figure 4, a controller 415; paragraph 0037).
Forey et al in view of Yuan et al does not explicitly disclose the signal processing circuit being configured to process the output with reduced amount of power and device area due to an attenuation of the output by the termination circuit as compared to an amount of power and device area required without the attenuation. 0087
Mostov et al discloses a receiver comprising a signal processing circuit and the signal processing circuit being configured to process the output with reduced amount of power and device area due to an attenuation of the output by the termination circuit as compared to an amount of power and device area required without the attenuation (column 12, lines 16-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mostov et al in to the apparatus of Forey et al in view of Yuan et al in order to improve a receiver performance while minimizing power consumption.

Regarding claim 32, Forey et al in view of Yuan et al and Mostov et al discloses the apparatus of claim 31. Mostov et al discloses wherein: wherein the circuitry is configured to adjust a gain of signal processing circuit; and wherein an amount of the gain adjustment is inversely proportional to an amount of the adjustment of the parameter of the signal (figure 5, steps 106 and 110).

5.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Yuan et al (U.S. Patent Pub. # US 2018/0083584 A1) further in view of Fontaine et al (U.S. Patent Pub. # US 2006/0055579 A1).
Regarding claim 34, Forey et al in view of Yuan et al discloses the apparatus of claim 21. Forey et al further discloses a receiver comprising: an equalizer configured to equalize a signal output by the termination circuit with the adjusted parameter (figure 1, CTLE, column 4, lines 36-43); a variable gain amplifier configured to amplify an equalized signal output by the equalizer (figure 1, VGA, column 4, lines 25-27).
Forey et al in view of Yuan et al does not discloses an analog to digital converter configured to convert an amplified analog signal output by the variable gain amplifier to a digital signal, wherein the circuitry is configured to generate the one or more control signals based on the digital signal output by the analog to digital converter.
Fontaine et al discloses a receiver comprising: an analog to digital converter configured to convert an amplified analog signal output by the variable gain amplifier to a digital signal (figure 2, VGA 108 and ADC 112, paragraph 0026), wherein the circuitry is configured to generate the one or more control signals based on the digital signal output by the analog to digital converter (paragraphs 0024 and 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an analog to digital converter in receiver of Fontaine et al   in to the receiver of Forey et al in view of Yuan et al in order to convert the received analog signals into digital signals.

6.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Yuan et al (U.S. Patent Pub. # US 2018/0083584 A1) further in view of Fontaine et al (U.S. Patent Pub. # US 2006/0055579 A1) further in view of Mostov et al (U.S. Patent # US 6,965,655 B1).
Regarding claim 35, Forey et al in view of Yuan et al and Fontaine et al discloses the apparatus of claim 34. Forey et al in view of Yuan et al and Fontaine et al does not discloses the receiver circuitry is configured to improve at least one of the following design parameters of the receiver: a bandwidth of the receiver by increasing a linearity of the receiver across a target frequency range by adjusting the parameter of the signal; by reducing power consumption and device area of the equalizer by adjusting the parameter of the signal as compared to an amount of power and device area required without the adjustment of the parameter of the signal; and by reducing power consumption and gain of the variable gain amplifier by adjusting the parameter of the signal as compared to the amount of power and gain required without the adjustment of the parameter of the signal.
Mostov et al discloses a receiver circuitry is configured to improve at least one of the following design parameters of the receiver (figure 4, a variable gain LNA and mixer; column 8, lines 40-43) : a bandwidth of the receiver by increasing a linearity of the receiver across a target frequency range by adjusting the parameter of the signal (figure 5, step 102: column 9, lines 12-18 and column 11, lines 16-23); by reducing power consumption and device area of the equalizer by adjusting the parameter of the signal as compared to an amount of power and device area required without the adjustment of the parameter of the signal (figure 5, step 110; column 11, lines 32-40); and by reducing power consumption and gain of the variable gain amplifier by adjusting the parameter of the signal as compared to the amount of power and gain required without the adjustment of the parameter of the signal (figure 5, step 106; column 11, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mostov et al in to the apparatus of Forey et al in view of Yuan et al and Fontaine et al in order to improve a receiver performance while minimizing power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649